Exhibit 4.4 EXHIBIT A NOTICE OF EXERCISE – WARRANT TO:BIOLARGO, INC. (1)The undersigned hereby elects to purchase common shares of the Company (maximum allowed: []) pursuant to the terms of the attached Warrant, and tenders herewith payment of the exercise price in full, together with all applicable transfer taxes, if any. (2) Unless said Warrant Shares will be delivered electronically via DWAC, please issue the Warrant Shares in the name of the undersigned or in such other name as is specified below in “book entry” form at the Company’s transfer agent. If the Warrant Shares will be delivered electronically via DWAC, please issue them to the following account: Name of DTC Participant (broker-dealer at which the account of Holder to be credited with the Warrant Shares is maintained): DTC Participant Number: Name of Account at DTC Participant to be credited with the Shares: Account Number at DTC Participant to be credited with the Shares: [SIGNATURE OF HOLDER] Name of Investing Entity: Signature of Authorized Signatory of Investing Entity : Name of Authorized Signatory: Title of Authorized Signatory: Date: Address for delivery of shares (no PO boxes): Social Security Number / Tax Identification Number: EXHIBIT B NOTICE OF TRANSFER –WARRANT (To be signed only upon transfer of Warrant and subject to other conditions of this Warrant) FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto the right represented by the attached Warrant to purchase shares of the Common Stock of BIOLARGO, INC., to which the attached Warrant relates, and appoints as Attorney-in-fact to transfer such right on the books of BIOLARGO, INC., with full power of substitution in the premises. The undersigned understands that any transfer of the attached Warrant is subject to full compliance with Federal and applicable state securities laws and other requirements, which requirements shall be determined and which issues shall be decided by BIOLARGO, INC., in its sole and absolute discretion, prior to consenting to and recognizing such transfer. Dated: (Signature must conform in all respects to the name of the Holder as specified on the face of the Warrant) (Address) Signed in the presence of:
